

SEARCHLIGHT MINERALS CORP.
2009 STOCK INCENTIVE AWARD PLAN
For Employees and Other Service Providers
Established December 15, 2009
 
Section 1.     Purpose.
 
 
(a)
The purpose of this 2009 Stock Incentive Award Plan (the “Plan”) is to enable
Searchlight Minerals Corp. (the “Company”) and its Subsidiaries to attract,
retain, motivate, and reward employees, and other service providers of the
Company and its Subsidiaries, to provide for equitable and competitive
compensation opportunities, to recognize individual contributions and reward
achievement of Company goals, and to promote the creation of long-term value for
stockholders by strengthening the mutuality of interests between those employees
and other service providers and the Company’s stockholders.

 
(b)
The Plan authorizes stock-based and cash-based incentives for
Participants.  Awards may be made in the form of (i) Incentive Stock Options;
(ii) Nonstatutory Stock Options; (iii) Restricted Stock; (iv) Stock Appreciation
Rights; (v) Stock Units; and (vi) any combination of the foregoing.

 
Section 2.     Definitions.  The following terms have the respective meanings,
in addition to the capitalized terms defined in Section 1 hereof or as otherwise
defined throughout this document:
 
 
(a)
“Award” means any Option, SAR, Restricted Stock, Stock Unit, or Stock granted as
a bonus or in lieu of another award, Dividend Equivalent, or Other Stock-Based
Award, together with any related right or interest, granted to a Participant
under the Plan.

 
(b)
“Award Agreement” means any Option Agreement, SAR Agreement, Restricted Stock
Agreement, Stock Unit Agreement, or any other agreement under which the Company
(or a Subsidiary) grants an Eligible Person an Award.

 
 
(c)
“Beneficiary” means the person(s) or trust(s) designated as being entitled to
receive the benefits under a Participant’s Award upon and following a
Participant’s death. Unless otherwise determined by the Committee, a Participant
may designate one or more persons or one or more trusts as his or her
Beneficiary.

 
(d)
“Board” means the Company’s Board of Directors.

 
 
(e)
“Cause” means, unless otherwise provided by the Committee, (i) “Cause” as
defined in any Individual Agreement to which the Participant is a party, or (ii)
if there is no such Individual Agreement or if it does not define Cause: (A)
conviction of the Participant for committing a felony under federal law or in
the law of the state in which such action occurred, (B) dishonesty in the course
of fulfilling the Participant’s employment or service duties, (C) willful and
deliberate failure on the part of the Participant to perform the Participant’s
employment or service duties in any material respect, or (D) prior to a
Corporate Transaction, such other events as shall be determined by the
Committee.  The Committee shall, unless otherwise provided in an Individual
Agreement with the Participant, have the sole discretion to determine whether
“Cause” exists, and its determination shall be final.

 
 
(f)
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor thereto, and including any regulations promulgated thereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
(g)
“Committee” means the committee created and appointed by the Board to administer
the Plan, or if no committee is created or appointed, the Board.

 
(h)
“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any of the following: (i) any person or group
of persons (as defined in Sections 13(d) and 14(d) of the Exchange Act) together
with his/her/their affiliates, excluding employee benefit plans of the Company,
is or becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act) of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) a merger or consolidation of the Company with any other corporation or
entity is consummated regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or its parent) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) the Company is completely liquidated or
all or substantially all of the Company’s assets are sold.

 
 
(i)
“Covered Employee” means an Eligible Person who is an employee of the Company,
or a Subsidiary.

 
 
(j)
“Covered Service Provider” means an Eligible Person who is an independent
contractor providing services to the Company.

 
(k)
“Date of Grant” means  the date on which the Committee has completed all
corporate action necessary to give the Participant a legally binding right to
the Award, including the setting of the number of shares of Stock subject to the
Award and the exercise price.

 
 
(l)
“Disability” means a permanent and total disability resulting from a physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as determined by the
Committee based on medical evaluation.

 
(m)
“Dividend Equivalent” means a right, granted under this Plan, to receive cash,
Stock, other Awards or other property equal in value to all or a portion of the
dividends paid with respect to a specified number of shares of Stock.

 
(n)
“Effective Date” means the effective date of this Plan document, which is the
date of the annual meeting of stockholders of the Company held in 2009, provided
this Plan is approved by the Company’s Stockholders at such meeting.

 
(o)
“Eligible Persons” means those persons who are designated by the Committee under
Section 5(a) of this Plan to receive Awards.

 
(p)
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and shall
include any successor thereto.

 
(q)
“Fair Market Value” or “FMV” means, as of any date, the fair market value of a
share of the Company’s Stock, as determined in good faith and under procedures
established by the Committee as follows:

 
 
2

--------------------------------------------------------------------------------

 
 
(i)  if on the Date of Grant or other determination date the Stock is listed on
an established securities market, the Fair Market Value of a share of Stock
shall be the closing price of the Stock on such exchange or in such market (if
there is more than one such exchange or market, the Committee shall determine
the appropriate exchange or market) on the Date of Grant or such other
determination date;
 
(ii)  if on the Date of Grant or other determination date the Stock is listed on
an established securities market, but there is no such reported closing price,
the Fair Market Value shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on the Date of Grant or other
determination date;
 
(iii)  if on the Date of Grant or other determination date the Stock is listed
on an established securities market, but no sale of Stock is reported for such
trading day, the Fair Market Value shall be the closing price on the next
preceding day on which any sale shall have been reported before the Date of the
Grant or other determination date; or
 
(iv) if the Stock is not listed or admitted to trading on a national securities
exchange, the  Fair Market Value shall be the value of the Stock as determined
by the reasonable application by the Committee of a reasonable valuation method
in conformance with the requirements of Treasury Regulations Sections
1.422-2(e)(20(iii) and 1.409A-1(b)(5)(iv)(B).
 
 
(r)
“Incentive Stock Option” or “ISO” means any Option intended to be, designated
as, and that otherwise qualifies as an “Incentive Stock Option” within the
meaning of Code Section 422.

 
 
(s)
“Individual Agreement” means an employment or similar agreement between a
Participant and the Company or one of its Subsidiaries.

 
 
(t)
“Non-Employee Director” has the meaning set forth under Section 16 of the
Exchange Act.

 
(u)
“Nonstatutory Stock Option” means any Option that is not an Incentive Stock
Option.

 
(v)
“Option” means a right to purchase Stock granted under Section 6(b) of the Plan.

 
(w)
“Outside Director” has the meaning set forth in Code Section 162(m).

 
(x)
“Other Stock-Based Awards” means Awards granted to a Participant that are
valued, in whole or in part, by reference to, or otherwise based on, shares of
Stock.

 
(y)
“Participant” means a person who has been granted an Award under the Plan that
remains outstanding, including a person who is no longer an Eligible Person.

 
 
(z)
“Plan” means the Searchlight Minerals Corp. 2008 Stock Incentive Award Plan.

 
(aa)
“Restricted Stock” means Stock granted under this Plan, which is subject to
certain restrictions and to a risk of forfeiture.

 
(bb)
“Section 16 Participant” means a Participant under the Plan who is subject to
Section 16 of the Exchange Act.

 
 
3

--------------------------------------------------------------------------------

 

(cc)
“Stock” means shares of the Company’s stock which is common stock for purposes
for purposes of Section 305 of the Code and the implementing regulations, with
$0.001 par value per share, and any other equity securities of the Company that
may be substituted or resubstituted for such Stock.  In all cases under this
plan, Stock shall constitute “service recipient stock” within the meaning of
Treasury Regulation Section 1.409A-1(b)(5)(iii).

 
(dd)
“Stock Appreciation Rights” or “SARs” means a right granted to a Participant
under Section 6(c) of the Plan.

 
(ee)
“Stock Units” means a right granted under this Plan to receive Stock or other
Awards or a combination thereof at the end of a specified period.  Stock Units
subject to a risk of forfeiture may be designated as “Restricted Stock Units.”

 
(ff)
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations (other than the last
corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in that chain.

 
(gg)
“Ten Percent or More Stockholder”  means an Eligible Person who owns or is
deemed to own (by reason of the attribution rules of Code Section 424(d)) more
than 10% of the combined voting power of all classes of Stock of the Company or
any parent or subsidiary corporation.

 
Section 3.     Administration.
 
 
(a)
Authority of the Committee.  The Plan shall be administered by the
Committee.  Any interpretation or administration of the Plan by the Committee,
and all actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its stockholders, Subsidiaries, all Participants in
the Plan, their respective legal representatives, successors and assigns, and
all persons claiming under or through any of them. The Committee shall consider
such factors as it deems relevant to making such decisions, determinations, and
interpretations. A Participant or other holder of an Award may contest a
decision or action of the Committee with respect to such person or Award only on
the grounds that such decision or action is arbitrary or capricious or was
unlawful.

 
(b)
Composition of the Committee.  The Committee shall consist of not less than
three directors, all of whom shall be Outside Directors and Non-Employee
Directors.  Those Directors shall be appointed by the Board and shall serve as
the Committee at the pleasure of the Board.  The function of the Committee
specified in the Plan shall be exercised by the entire Board if, and to the
extent that, no Committee exists that has the authority to so administer the
Plan.

 
 
(c)
Manner of Exercise of Committee Authority. The Committee shall have the full
power and authority to interpret and administer the Plan in its sole discretion,
including exercising all the powers and authorities either specifically granted
to it under the Plan or necessary or advisable in the administration of the
Plan.  The Committee’s powers and authorities include, without limitation, the
following: (i) the sole ability to determine: eligibility criteria for Awards;
(ii) to select the Eligible Persons to whom Awards may from time to time be
granted; (iii) to determine the time or times at which Awards shall be granted;
(iv)  to determine the number of shares of Stock to be covered by each Award;
(v)  to determine and modify from time to time the specific terms and conditions
, including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and  to approve the form of written instruments evidencing the Awards;
(vi) to determine the vesting and exercisability of any Award and to accelerate
at any time the vesting or exercisability of all or any portion of any Award;
(vii) subject to the provisions of this Plan, to extend at any time the period
in which Stock Options may be exercised; (viii) to determine the exercise or
purchase price of such shares of Stock; (ix) to determine if and when Awards are
forfeited or expire under their terms; (x) to interpret and construe the Plan
provisions; any amendments, and any rules and regulations relating to the Plan;
(xi) to make exceptions to any Plan provisions in good faith and for the benefit
of the Company; and (xii) to make all other determinations deemed necessary or
advisable for the administration of the Plan.

 
 
4

--------------------------------------------------------------------------------

 
 
(d)
Delegation of Authority. The Committee may delegate to one or more of its
members or to one or more agents such administrative duties as it may deem
advisable, and the Committee or any person to whom it has delegated duties as
aforesaid may employ one or more persons to render advice with respect to any
responsibility the Committee or such person may have under the Plan; provided,
that such delegation may not include the selection or grant of Awards to
Participants or Eligible Persons who are executive officers of the Company or
any Subsidiary, affiliate or Section 16 Participants.

 
 
(e)
Committee Vacancies. The Board shall fill all vacancies in the Committee.  The
Board may from time to time appoint additional members to the Committee and may
at any time remove one or more Committee members and substitute others.  One
member of the Committee shall be selected by the Board as chairman.  The
Committee shall hold its meetings at such times and places as it shall deem
advisable.  All determinations of the Committee shall be made by not less than a
majority of its members either present in-person or participating by a telephone
conference at a meeting or by written consent.  The Committee shall keep minutes
of its meetings.  The Committee may appoint a secretary to keep such minutes and
may make such rules and regulations for the conduct of its business as it shall
deem advisable, but in accordance with the written charter prepared by the Board
and which may be amended from time to time by the Board.  The secretary shall
not need to be a member of the Committee or a member of the Board.

 
 
(f)
Limitation of Liability.  The Committee and each member thereof, and any person
acting pursuant to authority delegated by the Committee, shall be entitled, in
good faith, to rely or act upon any report or other information furnished by any
executive officer, other officer or employee of the Company or a Subsidiary, the
Company’s independent auditors, consultants or any other agents assisting in the
administration of the Plan.  Members of the Committee, any person acting
pursuant to authority delegated by the Committee, and any officer or employee of
the Company or a Subsidiary acting at the direction or on behalf of the
Committee or a delegee shall not be personally liable for any action or
determination taken or made in good faith with respect to the Plan, and shall,
to the extent permitted by law, be fully indemnified and protected by the
Company with respect to any such action or determination.

 
Section 4.     Stock Subject to Plan.
 
 
(a)
Overall Number of Shares Available.  Subject to adjustment as provided under
Section 10(c), the total number of shares of Stock reserved and available for
delivery in connection with Awards under the Plan shall be 3,250,000
shares.  Any shares of Stock issued under the Plan may consist, in whole or in
part, of authorized and unissued shares or treasury shares.  The authorized
number of reserved and available shares may be increased from time to time by
approval of the Board and, if such approval is required, by the stockholders of
the Company.

 
 
5

--------------------------------------------------------------------------------

 

(b)
Accounting Procedures. The Committee may adopt reasonable accounting procedures
to ensure an appropriate accounting of Stock subject to the Plan, avoid double
counting (as, for example, in the case of tandem or substitute Awards) and make
adjustments in accordance with this Section 4(b).  Shares shall be counted
against those reserved to the extent such shares have been delivered and are no
longer subject to a risk of forfeiture.  Accordingly, (i) to the extent that an
Award under the Plan is canceled, expired, forfeited, settled in cash, settled
by delivery of fewer shares than the number underlying the Award, or otherwise
terminated without delivery of Stock to the Participant, the Stock retained by
or returned to the Company will not be deemed to have been delivered under the
Plan; and (ii) Stock that is withheld from such Award or separately surrendered
by the Participant in payment of the exercise price or taxes relating to such
Award shall be deemed to constitute Stock not delivered and will be available
under the Plan.  The Committee may determine that Awards may be outstanding that
relate to more Stock than the aggregate shares of Stock remaining available
under the Plan so long as Awards will not in fact result in delivery and vesting
of shares of Stock in excess of the number then available under the Plan.  In
addition, in the case of any Award granted in assumption of or in substitution
for an award of a company or business acquired by the Company or a Subsidiary or
affiliate or with which the Company or a Subsidiary or affiliate combines,
shares delivered or deliverable in connection with such assumed or substitute
Award shall not be counted against the number of shares of Stock reserved under
the Plan. The authorized number of reserved and available shares may be
increased from time to time by approval of the Board and, if such approval is
required, by the stockholders of the Company.

 
 
(c)
Individual Annual Award Limits. No Participant may be granted Options or other
Awards under the Plan with respect to an aggregate of more than 500,000 shares
of Stock (subject to adjustment as otherwise may be provided for throughout this
Plan) during any calendar year.

 
Section 5.     Eligibility.
 
 
(a)
Eligibility. Grants of Awards may be made from time to time to those officers,
employees and Service Providers of the Company or any Subsidiary who are
designated by the Committee in its sole and exclusive discretion as eligible to
receive such Awards (“Eligible Persons”).  However, Options intended to qualify
as ISOs shall be granted only to Eligible Persons while actually employed by the
Company or a Subsidiary.  The Committee may grant more than one Award to the
same Eligible Person. Awards may be made to members of the Committee and must be
approved and granted by a majority of the disinterested members of the Board.

 
(b)
Substitutions/Acquisitions. Holders of awards granted by a company or business
acquired by the Company or a Subsidiary, or with which the Company or a
Subsidiary combines, may be eligible for substitute Awards under this Plan that
will be granted in assumption of or in substitution for such outstanding awards
in connection with such acquisition or combination transaction; provided that
such awards satisfy the requirements of Treasury Regulations Section
1.409A-1(b)(5)(v)(D).  In such cases, holders of the assumed or substituted
awards will become Participants in the Plan; provided, however, that such
assumption or substitution in no way causes an Award under this Plan to become
subject to the terms and conditions of Code Section 409A.

 
 
(c)
Participation.  An Eligible Person shall become a Participant in the Plan and
shall perfect his or her Award only after he or she has completed the applicable
Award Agreement in a manner that is satisfactory to the Committee and has
delivered said Award Agreement to the Committee.  A Participant shall continue
his or her participation in the Plan, even if no longer an Eligible Person,
until any and all of his or her interests that are held under the Plan expire or
are paid.  Participants who are on military leaves of absence, sick leaves, and
any other bona fide leaves of absence are not considered to be separated from
service and shall be deemed employed so long as the leave does not extend beyond
three (3) months or, if longer, the individual retains reemployment rights under
an applicable statute or by contract.

 
 
6

--------------------------------------------------------------------------------

 
 
Section 6.     Specific Terms of Awards Granted Under the Plan.
 
 
(a)
General Terms of All Awards.  All Awards granted under the Plan, including
Awards of any Stock Units shall be evidenced by an Award Agreement..  Award
Agreements may provide for grants of Awards on the specific terms and conditions
set forth in this Section 6.  Alternatively, the Committee may impose on any
individual Award, as specified in the individual Award Agreement, such
additional terms and conditions, not inconsistent with the provisions of the
Plan, or applicable law, as the Committee shall determine, including terms
relating to the forfeiture of Awards in the event of termination of employment
or service by the Participant and terms permitting a Participant to make
elections relating to his or her Award.  The Committee shall retain full power
and discretion with respect to any term or condition of an Award that is not
mandatory under the Plan and the terms of the Award Agreement; provided that the
exercise of such discretion shall in no event cause an Award to become subject
to the terms and conditions of Code Section 409A, unless otherwise agreed upon
between the Company (or Subsidiary) and the Eligible Person.  The Committee
shall require the payment of lawful consideration for an Award to the extent
necessary to satisfy the requirements of the Nevada Revised Statutes, and may
otherwise require payment of consideration for an Award except as limited by the
Plan and as otherwise required by applicable law.

 
If it is determined by the Committee prior to the grant of any Award that such
Award would be subject to Code Section 409A, the Award Agreement shall
incorporate the terms and conditions required by Code Section 409A. To the
extent applicable, this Plan and the Award Agreements shall be interpreted in
accordance with Code Section 409A and its implementing regulations.
 
In the event the Committee determines after the Date of Grant that any Award
granted hereunder may be subject to Code Section 409A, the Committee may adopt
such amendments to the Plan  and/or applicable Award Agreement or adopt other
policies and procedures (including those with retroactive effect) or take any
other actions that the Committee  determines are necessary and appropriate to
(i) exempt the Award from Code Section 409A and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Code Section 409A.
 
(b)
Option Awards. Options granted under the Plan shall be evidenced by an agreement
(“Option Agreement”).  Options that are awarded may be of one of two types which
shall be indicated on the face of the Option Agreement: (i) ISOs or (ii)
Nonstatutory Stock Options.  The Committee is authorized to grant Options to
Participants on the following terms and conditions:

 
 
(i)
Option Term; Time and Method of Exercise.  The Committee shall determine the
term of each Option; provided that in no event shall the term of any Option
exceed a period of 10 years from the Date of Grant (or with respect to an ISO, 5
years from the Date of Grant in the case of a Participant who at the Date of
Grant is a Ten Percent or More Stockholder).  The Committee shall determine the
time or times at which or the circumstances under which an Option may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the methods by which such exercise
price may be paid or deemed to be paid and the form of such payment, including,
without limitation, cash, Stock (including by withholding Stock deliverable upon
exercise), other Awards or awards granted under other plans of the Company or
any Subsidiary, or other property, and the methods by or forms in which Stock
will be delivered or deemed to be delivered in satisfaction of Options to
Participants. The Committee shall have the right, at any time after the Date of
Grant, to reduce or eliminate any restrictions on the Participant’s right to
exercise all or part of the Stock Option, except that no Stock Option shall
first become exercisable within one year from the Date of Grant.

 
 
7

--------------------------------------------------------------------------------

 
 
 
(ii)
Exercise Price.  The option price per share of Stock purchasable under a
Nonstatutory Stock Option or an Incentive Stock Option shall be determined by
the Committee at or immediately prior to the Date of Grant, shall be set forth
on the applicable Option Agreement, and shall be not less than 100% of the Fair
Market Value of the Stock at the Date of Grant (or, with respect to an Incentive
Stock Option, and a Participant who at the Date of Grant is a Ten Percent or
More Stockholder, 110% of the Fair Market Value of the Stock at the Date of
Grant).  Prior to the Date of Grant, the Committee shall specify the method by
and date on which the Fair Market Value of the Option will be determined; said
date shall be specified on the Option Agreement.

 
 
(iii)
Non-Transferability of Options.  No Option shall be transferable by any
Participant other than by will or by the laws of descent and distribution,
except that, if so provided in the Option Agreement, the Participant may
transfer the Option, other than an ISO, (i) pursuant to a qualified domestic
relations order (as defined in the Code or the Employment Retirement Income
Security Act of 1974, as amended); or (ii) during the Participant’s lifetime to
one or more members of the Participant’s family, to one or more trusts for the
benefit of one or more of the Participant’s family, or to a partnership or
partnerships of members of the Participant’s family, or to a charitable
organization as defined in Code Section 501(c)(3), provided that the transfer
would not result in the loss of any exemption under Rule 16b-3 of the Exchange
Act with respect to any Option.  The transferee of an Option will be subject to
all restrictions, terms and conditions applicable to the Option prior to its
transfer, except that the Option will not be further transferable by the
transferee other than by will or by the laws of descent and distribution.

 
 
(iv)
Disposition upon Termination of Employment.

 
 
(A)
       Termination by Death.  Subject to Sections 6(b)(i) and 6(b)(v), if any
Participant’s employment (or service) with the Company or any Subsidiary
terminates by reason of death, any Option held by that Participant shall become
immediately and automatically vested and exercisable.  If termination of a
Participant’s employment (or service) is due to death, then any Option held by
that Participant may thereafter be exercised for a period of two years (or with
respect to an ISO, for a period of 18 months or such other lesser period as the
Committee may specify at or after grant) from the date of
death.  Notwithstanding the foregoing, in no event will any Option be
exercisable after the expiration of the option period of such Option.  The
balance of the Option shall be forfeited if not exercised within two years (or
18 months with respect to ISOs or such lesser period as the Committee may
specify).

 
 
(B)
       Termination by Reason of Disability.  Subject to Sections 6(b)(i) and
6(b)(v), if a Participant’s employment (or service) with the Company or any
Subsidiary terminates by reason of Disability, any Option held by that
Participant shall become immediately and automatically vested and
exercisable.  If termination of a Participant’s employment (or service) is due
to Disability, then any Option held by that Participant may thereafter be
exercised by the Participant or by the Participant’s duly authorized legal
representative if the Participant is unable to exercise the Option as a result
of the Participant’s Disability, for a period of two years (or with respect to
an ISO, for a period of one year or such other lesser period as the Committee
may specify at or after grant) from the date of such termination of employment.
If the Participant dies within that two-year period (or with respect to an ISO,
for a period of one year or such other lesser period as the Committee may
specify at or after grant), any unexercised Option held by that Participant
shall thereafter be exercisable by the estate of the Participant (acting through
its fiduciary) for the duration of the two-year period ( or the one year period
in the case of an ISO or such lesser period as the Committee may specify) from
the date of termination of employment.  Notwithstanding the foregoing, in no
event will any Option be exercisable after the expiration of the option period
of such Option.  The balance of the Option shall be forfeited if not exercised
within two years (or one year with respect to ISOs or such lesser period as the
Committee may specify).

 
 
8

--------------------------------------------------------------------------------

 
 
 
(C)
       Termination for Cause.  Unless otherwise determined by the Committee at
or after the time of granting any Option, if a Participant’s employment (or
service) with the Company or any Subsidiary terminates for Cause, any unvested
Options will be forfeited and terminated immediately upon termination and any
vested Options held by that Participant shall terminate 30 days after the date
employment (or service) terminates.  Notwithstanding the foregoing, in no event
will any Option be exercisable after the expiration of the option period of such
Option.  The balance of the Option shall be forfeited.

 
 
(D)
       Other Termination/Retirement.  Unless otherwise determined by the
Committee at or after the time of granting any Option, if a Participant retires
from employment with the Company (or a Subsidiary) or a Participant’s employment
(or service) with the Company (or a Subsidiary) terminates for any reason other
than death, Disability, or for Cause, all vested ISOs held by that Participant
shall terminate three months after the date employment (or service) terminates,
and all vested Nonstatutory Stock Options held by that Participant shall
terminate one year after the date employment (or service)
terminates.  Notwithstanding the foregoing, in no event will any Option be
exercisable after the expiration of the option period (which shall be
established in the Option Agreement) of such Option.  The balance of the Option
shall be forfeited.

 
 
(E)
       Leave of Absence.  In the event a Participant is granted a military leave
of absence, a sick leave, or any other bona fide leave of absence by the Company
or any Subsidiary, the Participant’s employment with the Company or such
Subsidiary will not be considered terminated, and the Participant shall be
deemed an employee of the Company or such Subsidiary during such leave of
absence or any extension thereof granted by the Company or such
Subsidiary.  Notwithstanding the foregoing, in the case of an ISO, a leave of
absence of more than three months will be viewed as a termination of employment
unless continued employment is guaranteed by contract or statute. If the period
of such leave exceeds three months and the Participant’s right to reemployment
is not provided either by statute or by contract, the employment relationship is
deemed to terminate on the first day immediately following such three-month
period.

 
 
9

--------------------------------------------------------------------------------

 

 
(v)
Incentive Stock Options.  Notwithstanding Sections 6(b)(iii) and 6(b)(iv), an
ISO shall be exercisable by (A) a Participant’s authorized legal representative
(if the Participant is unable to exercise the ISO as a result of the
Participant’s Disability) only if, and to the extent, permitted by Section 422
of the Code and (B) by the Participant’s estate, in the case of death, or
authorized legal representative, in the case of Disability, no later than ten
years from the date the ISO was granted (in addition to any other restrictions
or limitations that may apply).  Notwithstanding anything to the contrary
herein, to the extent required for ISO treatment under Code Section 422, the
aggregate Fair Market Value as of the Date of Grant under this Plan and any
other plan of the Company (or its parent or subsidiary corporations) for the
first  time by an Eligible Person during any calendar year shall not exceed $
100,000.  If and to the extent that any Stocks are issued under a portion of the
Stock Option that exceeds the $100,000 limitation under Code Section 422, such
Stocks shall not be treated as issued under an ISO notwithstanding any
designation otherwise. If an Award Agreement specifies that that a Stock Option
is intended to be treated as an ISO, the Stock Option shall to the greatest
extent possible comply with the requirements of Code Section 422 and shall be so
construed; provided, however, that any such designation shall not be interpreted
as a representation, guarantee or other undertaking on the part of the Company
that the Stock Option is or will be determined to qualify as an ISO.  Certain
decisions, amendments, interpretations by the Committee may cause a Stock Option
to cease to qualify as an ISO and, to the extent known beforehand and possible,
the Committee shall seek the consent of the affected Participant.

 
(c)
Stock Appreciation Rights.  SARs granted under the Plan shall be evidenced by an
agreement (“SAR Agreement”).  The Committee is authorized to grant SARs to
Participants on the following terms and conditions:

 
 
(i)
Right to Payment.  A SAR shall confer on the Participant to whom it is granted a
right to receive, upon exercise thereof, the excess of (A) the Fair Market Value
of one share of Stock on the date of exercise over (B) the grant price of the
SAR as determined by the Committee.  The grant price of each SAR shall be not
less than the Fair Market Value of a share of Stock on the Date of Grant of such
SAR.

 
 
(ii)
Other Terms.  The Committee shall determine the term of each SAR, provided that
in no event shall the term of an SAR exceed a period of ten years from the Date
of Grant.  The Committee shall determine at the Date of Grant or thereafter, the
time or times at which and the circumstances under which an SAR may be exercised
in whole or in part (including based on achievement of performance goals and/or
future service requirements), the method of exercise, method of settlement, form
of consideration payable in settlement, method by or forms in which Stock will
be delivered or deemed to be delivered to Participants, whether or not an SAR
shall be free-standing or in tandem or combination with any other Award.  The
Committee may require that an outstanding Option be exchanged for an SAR
exercisable for Stock having vesting, expiration, and other terms substantially
the same as the Option, so long as such exchange will not result in additional
accounting expense to the Company.

 
(d)
Restricted Stock. Restricted Stock granted under the Plan shall be evidenced by
an agreement (“Restricted Stock Agreement”).  The Committee is authorized to
grant Restricted Stock to Participants on the following terms and conditions:

 
 
(i)
Grant and Restrictions.  Restricted Stock shall be subject to such restrictions
on transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose, which restrictions may lapse separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), in such installments or
otherwise and under such other circumstances as the Committee may determine at
the Date of Grant, and which shall be set forth in the applicable Restricted
Stock Agreement, or thereafter.  Except to the extent restricted under the terms
of the Plan and any Restricted Stock Agreement, a Participant granted Restricted
Stock shall have all of the rights of a stockholder, including the right to vote
the Restricted Stock and the right to receive dividends thereon; provided,
however, that the Committee may require mandatory reinvestment of dividends in
additional Restricted Stock, may provide that no dividends will be paid on
Restricted Stock or retained by the Participant, or may impose other
restrictions on the rights attached to Restricted Stock.

 
 
10

--------------------------------------------------------------------------------

 
 
 
(ii)
Forfeiture.  Except as otherwise determined by the Committee, upon termination
of employment or service during the applicable restriction period, Restricted
Stock that is at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided that the Committee may provide, by rule or
regulation or in any Restricted Stock Agreement, or may determine in any
individual case, that restrictions or forfeiture conditions relating to
Restricted Stock will lapse in whole or in part, including in the event of
terminations resulting from specified causes.

 
 
(iii)
Certificates for Stock.  Restricted Stock granted under the Plan shall be
evidenced in such manner as the Committee shall determine.  Certificates
representing Restricted Stock shall be registered in the name of the Participant
and shall bear an appropriate legend referring to the terms, conditions and
restrictions applicable to the Award of such Restricted Stock.  The Company
shall retain physical possession of the stock certificates until the time that
the restrictions thereon have lapsed, and the Participant shall have delivered a
stock power to the Company, endorsed in blank, relating to the Stock covered by
such Restricted Stock. The distribution of Stock upon the lapse of restrictions
shall be made to the Participant on or before the period ending on the later of:
(i) the 15th day of the third month following the end of the Participant’s first
taxable year in which the right to payment is no longer subject to restrictions;
or (ii) the 15th day of the third month following the end of the Company’s first
taxable year in which the right to payment is no longer subject to restrictions.

 
 
(iv)
Dividends and Splits.  As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any dividends paid on a share of
Restricted Stock shall be either (A) paid with respect to such Restricted Stock
at the dividend payment date in cash, in kind, or in a number of shares of
unrestricted Stock having a Fair Market Value equal to the amount of such
dividends, or (B) automatically reinvested in additional Restricted Stock or
held in kind, which shall be subject to the same terms as applied to the
original Restricted Stock to which it relates. Unless otherwise determined by
the Committee, Stock distributed in connection with a Stock split or Stock
dividend, and other property distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.

 
(e)
Stock Units.  Stock Units granted under the Plan, whether or not subject to
restrictions, shall be evidenced by an agreement (“Stock Unit Agreement”).  The
Committee is authorized to grant Stock Units to Participants, subject to the
following terms and conditions:

 
 
(i)
Award and Restrictions.  Issuance of Stock will occur upon expiration of the
holding period, if any, specified for the Stock Units by the Committee.  In
addition, Stock Units shall be subject to such restrictions on transferability,
risk of forfeiture and other restrictions, if any, as the Committee may impose,
which restrictions may lapse at the expiration of the holding period or at
earlier specified times (including based on achievement of performance goals
and/or future service requirements), separately or in combination, in
installments or otherwise, and under such other circumstances as the Committee
may determine at the Date of Grant or thereafter.  Stock Units may be settled by
delivery of Stock, other Awards, or a combination thereof, as determined by the
Committee at the Date of Grant or thereafter.

 
 
(ii)
Forfeiture.  Except as otherwise determined by the Committee, upon termination
of employment or service during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award document
evidencing the Stock Units), all Stock Units that are at that time subject to
such forfeiture conditions shall be forfeited; provided that the Committee may
provide, by rule or regulation or in any Award document, or may determine in any
individual case, that restrictions or forfeiture conditions relating to Stock
Units will lapse in whole or in part, including in the event of terminations
resulting from specified causes. Stock Units subject to a risk of forfeiture
shall be designated as “Restricted Stock Units” unless otherwise determined by
the Committee.

 
 
11

--------------------------------------------------------------------------------

 

 
(iii)
Dividend Equivalents.  Unless otherwise determined by the Committee, Dividend
Equivalents on the specified number of shares of Stock underlying Stock Units
shall be either (A) paid with respect to such Stock Units at the dividend
payment date in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends, or (B) automatically reinvested in
additional Stock Units, other Awards or other investment vehicles having a Fair
Market Value equal to the amount of such dividends, as the Committee shall
determine; provided, however, that the Committee may provide that no Dividend
Equivalents will be paid on a given Award of Stock Units.

 
(f)
Bonus Stock and Awards in Lieu of Obligations. The Committee is authorized to
grant to Participants Stock as a bonus, or to grant Stock or other Awards in
lieu of obligations of the Company or a Subsidiary or affiliate to pay cash or
deliver other property under the Plan or under other plans or compensatory
arrangements, subject to such terms as shall be determined by the Committee;
provided, that such grants shall not be in lieu of prior promises to pay
deferrals of compensation so that any Award under this Plan that would not
otherwise be subject to Code Section 409A does not become subject to Code
Section 409A due to a grant in lieu of other obligation of the Company or a
Subsidiary; provided further, that any distributions of such Stock as a bonus
shall be made to the Participant on or before the later of: (i) the 15th day of
the third month following the end of the Participant’s first taxable year in
which the Participant earned the Bonus; or (ii) the 15th day of the third month
following the end of the Company’s first taxable year in which the Participant
earned the bonus.

 
(g)
Other Stock-Based Awards. The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or related to, Stock or factors that may influence the value
of Stock, including, without limitation, convertible or exchangeable debt
securities, other rights convertible or exchangeable into Stock, purchase rights
for Stock, Awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and Awards valued by reference to the book value of Stock or the
value of securities of or the performance of specified subsidiaries or
affiliates or other business units.  The Committee shall determine the terms and
conditions of such Awards. Stock delivered pursuant to an Award in the nature of
a purchase right granted under this Section shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, cash, Stock, other Awards, or other property, as
the Committee shall determine. Cash awards, as an element of or supplement to
any other Award under the Plan, may also be granted pursuant to this Section.

 
 
12

--------------------------------------------------------------------------------

 

Section 7.
Additional Provisions Applicable to Awards.

 
 
(a)
Stand-Alone, Additional, Tandem, and Substitute Awards.  Awards granted under
the Plan may, in the discretion of the Committee, be granted either alone or in
addition to, in tandem with, or in substitution or exchange for, any other Award
or any award granted under another plan of the Company, any Subsidiary or
affiliate, or any business entity to be acquired by the Company or a Subsidiary
or affiliate, or any other right of a Participant to receive payment from the
Company or any Subsidiary or affiliate.  Awards granted in addition to or in
tandem with other Awards may be granted either as of the same time as or a
different time from the grant of such other Awards.  Subject to the Plan’s
terms, the Committee may determine that, in granting a new Award, the
in-the-money value or fair value of any surrendered Award or award or the value
of any other right to payment surrendered by the Participant may be applied to
the purchase of any other Award; provided, that such surrender does not result
in a “modification,” “extension,” “substitution” or “assumption” of a Stock
right, as determined under Treasury Regulation Section 1.409A-1(b)(5)(v) that
would cause such Stock rights to be considered the grant of a new Stock right
which is subject to the terms and conditions of Code Section 409A.  Any
transaction otherwise authorized under this Section 7(a) remains subject to all
applicable restrictions under the Plan and may not result in an Award that is
subject to the terms and conditions of Code Section 409A by virtue of such
transaction; in such event, any transaction that would otherwise be permissible
under this Section 7(a) shall be prohibited unless the Participant and the
Company mutually agree in writing to cause an Award to become subject to the
terms and conditions of Code Section 409A under this Section 7(a).

 
(b)
Form and Timing of Payment Under Awards; Deferrals. Subject to the terms of the
Plan and any applicable Award Agreement, payments to be made by the Company or a
Subsidiary or affiliate upon the exercise of an Option or other Award or
settlement of an Award may be made in such forms as the Committee shall
determine, including, without limitation, cash, Stock, other Awards or other
property, and may be made in a single payment or transfer, or in installments.

 
 
(c)
Certain Limitations on Awards to Ensure Compliance with Code Section
409A.  Other provisions of the Plan notwithstanding, the Award Agreement
evidencing any “409A Award” (which for this purpose means only such an Award
held by a Participant which is subject to the terms and conditions of Code
Section 409A) shall incorporate the terms and conditions necessary to avoid the
consequences specified in Code Section 409A(a)(1). Any terms or conditions
inconsistent with the requirements of Code Section 409A and its implementing
regulations shall be automatically modified and limited (even retroactively) to
the extent necessary to conform said Award with Code Section
409A.   Notwithstanding anything to the contrary herein, the Company shall not
be liable for any unintended adverse tax consequences which may be imposed on
the Participant due to receipt, exercise or settlement of any Stock Option or
other Award granted hereunder, including the taxes and penalties of Code Section
409A.

 
Section 8.
Corporate Transactions.

 
 
(a)
Corporate Transaction in which Awards are not Assumed. Upon the occurrence of a
Corporate Transaction in which outstanding Options, Share Appreciation Rights,
Restricted Stock Awards, Stock Units, and Other Stock-Based Awards are not being
assumed or continued:

 
 
(i)
All outstanding shares of Restricted Stock shall be deemed to have vested, and
all Stock Units shall be deemed to have vested and the shares of Stock subject
thereto shall be delivered, immediately prior to the occurrence of such
Corporate Transaction, and

 
 
(ii)
Either of the following two actions shall be taken:

 
 
(A)
    fifteen days prior to the scheduled consummation of a Corporate Transaction,
all Options and Share Appreciation Rights outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
days, or

 
 
13

--------------------------------------------------------------------------------

 

 
(B)
    the Committee may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or Share Appreciation
Rights and pay or deliver, or cause to be paid or delivered, to the holder
thereof an amount in cash or securities having a value (as determined by the
Committee acting in good faith), in the case of Restricted Stock or Stock Units,
equal to the formula or fixed price per share paid to holders of shares of Stock
and, in the case of Options or Share Appreciation Rights, equal to the product
of the number of shares of Stock subject to the Option or Share Appreciation
Right (the “Award Shares”) multiplied by the amount, if any, by which (I) the
formula or fixed price per share paid to holders of shares of Stock pursuant to
such transaction exceeds (II) the Option Price or Share Appreciation Right
Exercise Price applicable to such Award Shares.

 
 
(iii)
With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or Share Appreciation Right during such fifteen-day period
shall be conditioned upon the consummation of the event and shall be effective
only immediately before the consummation of the event, and (ii) upon
consummation of any Corporate Transaction, the Plan and all outstanding but
unexercised Options and Share Appreciation Rights shall terminate. The Committee
shall send notice of an event that will result in such a termination to all
individuals who hold Options and Share Appreciation Rights not later than the
time at which the Company gives notice thereof to its stockholders.

 
(b)
Corporate Transaction in which Awards are Assumed. The Plan, Options, Share
Appreciation Rights, Restricted Stock Awards, Stock Units, and Other Stock-Based
Awards theretofore granted shall continue in the manner and under the terms so
provided in the event of any Corporate Transaction to the extent that provision
is made in writing in connection with such Corporate Transaction for the
assumption or continuation of the Options, Share Appreciation Rights, Restricted
Stock Awards, Stock Units, and Other Stock-Based Awards theretofore granted, or
for the substitution for such Options, Share Appreciation Rights, Restricted
Stock Awards, Stock Units, and Other Stock-Based Awards for new common stock
options and stock appreciation rights and new common stock units and restricted
stock relating to the stock of a successor entity, or a parent or subsidiary
thereof, with appropriate adjustments as to the number of shares (disregarding
any consideration that is not common stock) and option and stock appreciation
right exercise prices in accordance with the provisions of Sections 5(b) and
10(c) and Treasury Regulation Section.1.409A-1(b)(5)(v)(D).

 
Section 9.
Additional Award Forfeiture Provisions.

 
The Committee may condition a Participant’s right to receive a grant of an
Award, to exercise the Award, to receive a settlement or distribution with
respect to the Award or to retain cash, Stock, other Awards, or other property
acquired in connection with an Award, upon compliance by the Participant with
specified conditions that protect the business interests of the Company and its
Subsidiaries and affiliates from harmful actions of the Participant, including
conditions relating to non-competition, confidentiality of information relating
to or possessed by the Company, non-solicitation of customers, suppliers, and
employees of the Company, cooperation in litigation, non-disparagement of the
Company and its Subsidiaries and affiliates and the officers and directors of
the Company and its Subsidiaries and affiliates, and other restrictions upon or
covenants of the Participant, including during specified periods following
termination of employment or service to the Company.  Accordingly, an Award
Agreement may include terms providing for a “clawback” or forfeiture from the
Participant of the profit or gain realized by a Participant in connection with
an Award, including cash or other proceeds received upon sale of Stock acquired
in connection with an Award.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 10.
General Provisions.

 
 
(a)
Compliance with Legal and Other Requirements.

 
 
(i)
The Company may, to the extent deemed necessary or advisable by the Committee,
postpone the issuance or delivery of Stock or payment of other benefits under
any Award until completion of such registration or qualification of such Stock
or other required action under any federal or state law, rule or regulation,
listing or other required action with respect to any stock exchange or automated
quotation system upon which the Stock or other securities of the Company are
listed or quoted, or compliance with any other obligation of the Company, as the
Committee may consider appropriate, and may require any Participant to make such
representations, furnish such information and comply with or be subject to such
other conditions as it may consider appropriate in connection with the issuance
or delivery of Stock or payment of other benefits in compliance with applicable
laws, rules, and regulations, listing requirements, or other obligations.  The
foregoing notwithstanding, in connection with the occurrence of a Corporate
Transaction, the Company shall take or cause to be taken no action, and shall
undertake or permit to arise no legal or contractual obligation, that results or
would result in any postponement of the issuance or delivery of Stock or payment
of benefits under any Award or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on a Participant than existed on the
90th day preceding the Corporate Transaction.

 
 
(ii)
If the Participant is subject to the reporting requirements of Section 16(a) of
the Securities Exchange Act of 1934, as amended, the grant of this Option shall
not be effective until such person complies with the reporting requirement of
Section 16(a).

 
(b)
Limits on Transferability; Beneficiaries.

 
 
(i)
Awards granted under the Plan shall not be transferable other than by will or by
the laws of descent, and Options may be exercised as provided for under Section
6(b).  A Beneficiary, transferee, or other person claiming any rights under the
Plan from or through any Participant (except in the case of an Option which is
governed by Section 6(b)) shall be subject to all terms and conditions of the
Plan and any Award Agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.  Any attempted sale, pledge,
assignment, hypothecation or other transfer of an Award contrary to the
provisions hereof and the levy of any execution, attachment or similar process
upon an Award shall be null and void and without force or effect and shall
result in automatic termination of the Award.

 
 
(ii)
(A) As a condition to the transfer of any shares of Stock issued upon exercise
of an Award granted under this Plan, the Company may require an opinion of
counsel, satisfactory to the Company, to the effect that such transfer will not
be in violation of the Securities Act of 1933 or any other applicable securities
laws or that such transfer has been registered under federal and all applicable
state securities laws; (B) further, the Company shall be authorized to refrain
from delivering or transferring shares of Stock issued under this Plan until the
Board determines that such delivery or transfer will not violate applicable
securities laws and the Participant has tendered to the Company any federal,
state or local tax owed by the Participant as a result of exercising the Award,
or disposing of any Stock, when the Company has a legal liability to satisfy
such tax; (C) the Company shall not be liable for damages due to delay in the
delivery or issuance of any stock certificate for any reason whatsoever,
including, but not limited to, a delay caused by listing requirements of any
securities exchange or any registration requirements under the Securities Act of
1933, the Securities Exchange Act of 1934, or under any other state or federal
law, rule or regulations; (D) the Company is under no obligation to take any
action or incur any expense in order to register or qualify the delivery or
transfer of shares of Stock under applicable securities laws or to perfect any
exemption from such registration or qualification; and (E) furthermore, the
Company will have no liability to any Participant for refusing to deliver or
transfer shares of Stock if such refusal is based upon the foregoing provisions
of this Section.

 
 
15

--------------------------------------------------------------------------------

 

 
(c)
Effect of Certain Changes.  In the event of any merger, reorganization,
consolidation, recapitalization, share dividend, share split, combination of
shares or other change in corporate structure of the Company affecting the
Stock, the Committee shall make appropriate or proportionate substitution or
adjustment in: (i) the aggregate number of Stock reserved for issuance under the
Plan, (ii) the number and kind of shares of Stock or other securities subject to
any then outstanding Awards issued under the Plan; (iii) the price of the shares
of Stock subject to outstanding Stock Options granted under the Plan, without
changing the aggregate exercise price (i.e., the exercise price multiplied by
the number of Stock Options) as to which such Stock Options remain exercisable;
and (iv) the repurchase price per share subject to each outstanding Restricted
Stock Award and any other outstanding Awards granted under the Plan.
Notwithstanding the foregoing, any substitution or adjustment by the Committee
shall comply with Treasury Regulations Sections 1.409A-1(b)(5)(v)(D) and
1.424-1(a) (except 1.424-1(a)(2)) which will be deemed to be satisfied if the
ratio of the exercise price to the Fair Market Value of the shares subject to
the Awards immediately after the substitution or adjustment is not greater than
the ratio of the exercise price to the Fair  Market Value of the shares subject
to the Stock right immediately before the substitution or adjustment. The
Committee’s substitution or adjustment shall be final, binding and conclusive.
No fractional shares of Stock shall be issued under the Plan as a result of any
such substitution or adjustment; but the Committee may, in its sole discretion,
authorize a cash payment to be made to the Participant in lieu of fractional
shares.

 
(d)
Tax Provisions.

 
 
(i)
Withholding.  The Committee shall so require, as a condition of exercise, each
Participant to agree that:  (A) no later than the date of exercise of any Option
granted hereunder, the optionee will pay to the Company or make arrangements
satisfactory to the Committee regarding payment of any federal, state or local
taxes of any kind required by law to be withheld upon the exercise of such
Option; and (B) the Company shall, to the extent permitted or required by law,
have the right to deduct federal, state and local taxes of any kind required by
law to be withheld upon the exercise of such Option from any payment of any kind
otherwise due to the Participant.  For withholding tax purposes, the shares of
Stock shall be valued on the date the withholding obligations are incurred.  The
Company shall not be obligated to advise any optionee of the existence of any
such tax or the amount that the Company will be so required to withhold.

 
 
(ii)
Required Consent to and Notification of Code Section 83(b) Election.  No
election under Code Section 83(b) or under a similar provision of the laws of a
jurisdiction outside the United States may be made unless expressly permitted by
the terms of the Award Agreement or by action of the Committee in writing prior
to the making of such election.  In any case in which a Participant is permitted
to make such an election in connection with an Award, the Participant shall
notify the Company of such election within ten days of filing notice of the
election with the Internal Revenue Service or other governmental authority, in
addition to any filing and notification required pursuant to regulations issued
under Code Section 83(b) or other applicable provision.

 
 
16

--------------------------------------------------------------------------------

 

 
(iii)
Requirement of Notification upon Disqualifying Disposition under Code Section
421(b). If any Participant shall make any disposition of shares of Stock
delivered pursuant to the exercise of an ISO under the circumstances described
in Code Section 421(b) (i.e., a disqualifying disposition), such Participant
shall notify the Company of such disposition within ten days thereof.

 
 
(iv)
Contest of Tax Rulings.  The Company shall have the right, but not the
obligation, to contest, at its expense, any tax ruling or decision,
administrative or judicial, on any issue which is related to the Plan and which
the Board believes to be important to holders of Options issued under the Plan
and to conduct any such contest or any litigation arising therefrom to a final
decision.

 
 
(e)
Changes to the Plan.  The Board at any time and from time to time may suspend,
terminate, modify or amend the Plan; provided, however, that the Company shall
submit for the approval of a majority of the stockholders of the Company
presented or represented and entitled to vote at a duly constituted and held
meeting of the stockholders, any amendment that would:  (i) materially increase
the benefits accruing to Participants under the Plan, (ii) increase the number
of shares of Stock as to which Awards may be granted under the Plan, (iii)
extend the term of the Plan,  (iv) materially modify the requirements as to
eligibility for participation in the Plan, (v) expand the types of Awards
provided under the Plan, or (vi) be otherwise required by applicable laws,
regulations or rules. Any such increase or modification that may result from
adjustments authorized by Section 10(c) hereof shall not require such
approval.  In addition, no such amendment or alteration shall be made which
would impair the rights of any Participant, without such Participant’s written
consent, under any Award theretofore granted, provided that no such consent
shall be required with respect to any amendment or alteration either (i) is
required or advisable in order for the Company, the Plan or the Award to satisfy
or conform to any law or regulation or to meet the requirements of any
accounting standard, or (ii) is not reasonably likely to significantly diminish
the benefits provided under such Award, or that any such diminishment is
adequately compensated.

 
 
(f)
Unfunded Status of Awards, Creation of Rabbi Trusts. The Plan is intended to
constitute an “unfunded” plan for equity incentive compensation. With respect to
any payments not yet made to a Participant or obligations to deliver Stock
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided that the Committee may authorize the creation of rabbi
trusts and deposit therein cash, Stock, other Awards or other property, or make
other arrangements to meet the Company’s obligations under the Plan. Such trusts
or other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

 
(g)
Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive or compensation arrangements, apart from
the Plan, as it may deem desirable, including incentive or compensation
arrangements and awards that do not qualify under Code Section 162(m) or to
which Code Section 409A does apply, and such other arrangements may be either
applicable generally or only in specific cases.

 
(h)
Payments in the Event of Forfeitures; Fractional Shares.  Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash consideration, the Participant shall be
repaid the amount of such cash consideration.  No fractional shares of Stock
shall be issued or delivered pursuant to the Plan or any Award.  The Committee
shall determine whether cash, other Awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 
 
17

--------------------------------------------------------------------------------

 

 
(i)
Governing Law.  The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan and any Award Agreement shall be determined
in accordance with the laws of the State of Nevada, without giving effect to
principles of conflicts of laws, and applicable provisions of federal law.

 
 
(j)
Limitation on Rights Conferred Under The Plan.  Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary or affiliate, (ii) interfering
in any way with the right of the Company or a Subsidiary or affiliate to
terminate any Eligible Person’s or Participant’s employment or service at any
time (subject to the terms and provisions of any separate written agreements),
(iii) giving an Eligible Person or Participant any claim to be granted any Award
under the Plan or to be treated uniformly with other Participants and employees,
or (iv) conferring on a Participant any of the rights of a stockholder of the
Company unless and until the Participant is duly issued or transferred shares of
Stock in accordance with the terms of an Award.  Any Award shall not be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary or affiliate and shall not affect any benefits under
any other benefit plan under which the availability or amount of benefits is
related to the level of compensation (unless required by any such other plan or
arrangement with specific reference to Awards under this Plan).

 
(k)
Termination of Right of Action.  Every right of action arising out of or in
connection with the Plan by or on behalf of the Company or of any Subsidiary, or
by any stockholder of the Company or of any Subsidiary against any past, present
or future member of the Board, or against any employer, or by an employee (past,
present or future) against the Company or any Subsidiary will, irrespective of
the place where an action may be brought and irrespective of the place of
residence of any such stockholder, director or employee, cease and be barred as
of the expiration of three years from the date of the act or omission in respect
of which such right of action is alleged to have risen.

 
 
(l)
Assumption.  The terms and conditions of any outstanding Awards granted pursuant
to this Plan shall be assumed by, be binding upon and inure to the benefit of
any successor company to the Company and shall continue to be governed by, to
the extent applicable, the terms and conditions of this Plan.  Such successor
Company shall not be otherwise obligated to assume this Plan.

 
(m)
Severability; Entire Agreement. If any of the provisions of this Plan or any
Award Agreement is finally held to be invalid, illegal or unenforceable (whether
in whole or in part), such provision shall be deemed modified to the extent, but
only to the extent, of such invalidity, illegality or unenforceability, and the
remaining provisions shall not be affected thereby; provided, that, if any of
such provisions is finally held to be invalid, illegal, or unenforceable because
it exceeds the maximum scope determined to be acceptable to permit such
provision to be enforceable, such provision shall be deemed to be modified to
the minimum extent necessary to modify such scope in order to make such
provision enforceable hereunder.  The Plan and any Award Agreements contain the
entire agreement of the parties with respect to the subject matter thereof and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.  No rule of strict construction
shall be applied against the Company, the Committee, or any other person in the
interpretation of any terms of the Plan, Award, or agreement or other document
relating thereto.

 
 
18

--------------------------------------------------------------------------------

 

(n)
Plan Effective Date.  The Plan will become effective if, and at such time as,
the stockholders of the Company have approved it by the affirmative votes of the
holders of a majority of the voting securities of the Company present, or
represented, and entitled to vote on the subject matter at a duly held meeting
of stockholders, provided that the total vote cast on the proposal represents
over fifty percent (50%) in interest of all securities entitled to vote on the
proposal.  The date of such stockholder approval will be the Effective
Date.  Unless earlier terminated by action of the Board, the authority of the
Committee to make grants under the Plan will terminate on the date that is ten
years after the latest date upon which stockholders of the Company have approved
the Plan and the Plan will remain in effect until such time as the Company has
no further rights or obligations with respect to outstanding Awards or otherwise
under the Plan.

 
(o)
Adoption.

 
           (i)           This Plan was approved by the Board of Directors of the
Company at a meeting on October 15, 2009.


          (ii)           This Plan was approved by the stockholders of the
Company at a meeting on December 15, 2009.
 

 
SEARCHLIGHT MINERALS CORP.
     
By:
/s/ Ian R. McNeil
   
Ian  R. McNeil 
   
President

 
 
19

--------------------------------------------------------------------------------

 